Citation Nr: 1107495	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-44 516	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for residuals of exposure to 
chemicals in service, to include a heart disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to September 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the Veteran's case was subsequently 
transferred to the Manchester, New Hampshire RO.

This case was previously before the Board in June 2010 when it 
was remanded for the Veteran to be scheduled for a Board hearing.

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claim.  The DRO hearing was scheduled and subsequently held in 
June 2009 at the Manchester RO.  The appellant testified at that 
time and the hearing transcript is of record.  The Board also 
notes that the appellant requested a video-conference hearing in 
connection with the current claim as well.  The video-conference 
hearing was subsequently scheduled and held in August 2010.  The 
appellant testified at that time and the hearing transcript is of 
record.

As noted on the title page, the Board has recharacterized the 
issue as entitlement to service connection for residuals of 
exposure to chemicals in service, to include a heart disability, 
as the Veteran has indicated that his claimed heart disability 
represents only a component of the disability for which he seeks 
entitlement to service connection.  See Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks entitlement to service connection for residuals 
of chemical exposure in service, to include a heart disability.  
The Veteran contends that he has current residual disabilities 
due to exposure to VX nerve agent while in service.  The 
Veteran's service treatment and service personnel records reveal 
that the Veteran volunteered for and participated in a VX study 
in 1962 as a Medical Research Volunteer at what was then Edgewood 
Arsenal in Maryland.  The records reveal that the Veteran was 
administered VX and subsequently administered antidote.

The Veteran's post service treatment records reveal treatment for 
chest pain.

In September 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) heart examination.  The Veteran reported that 
subsequent to separation from service he experienced chest pains 
starting in 1975.  In August 1988 the Veteran experienced an 
episode of chest pain suggestive of angina while in Japan.  An 
exercise tolerance test (ETT) at the time was considered positive 
and the Veteran was recommended an angiography but declined to 
undergo the test.  Upon medical consultation after return to the 
United States, the Veteran's ETT was considered to be equivocal 
and not clearly positive.  The Veteran reported no further 
significant chest pain.  He was noted to have never undergone 
coronary artery bypass surgery or stent placement.  He did not 
report any current medication for any heart disability.  Physical 
examination of the Veteran revealed his heart to not be enlarged 
by percussion or point of maximal impulse displacement.  The S1, 
S2 sounds were normal.  There was no murmur, no S3, no S4, and no 
abnormal sounds.  The rhythm was fully regular.  The examiner 
noted that no specific tests were done as part of the examination 
but that an echocardiogram performed in September 2008 revealed 
an ejection fraction of 60 percent, no wall motion abnormalities, 
well preserved left ventricular function, concentric left 
ventricular hypertrophy, and trivial tricuspid regurgitation 
within physiologic parameters.  An electrocardiogram performed in 
August 2008 was noted to be within normal limits.  The examiner 
stated that, considering the Veteran's episodes of chest pain and 
physical examination, the Veteran did not have any current heart 
disease.  In particular, the examiner noted that there was no 
evidence to suggest the presence of coronary artery disease.  As 
such, the examiner rendered the opinion that there was no 
evidence of any heart condition caused by nerve agent and 
antidote administration in 1962.

The Veteran's representative indicated a the Veteran's hearing in 
August 2010 that the Veteran was noted to have undergone an 
electrocardiogram in June 2010.  The representative noted that 
the Veteran was diagnosed at that point with possible left atrial 
enlargement and borderline electrocardiogram.  The Veteran's 
representative also indicated that the Veteran has been diagnosed 
with sinus bradycardia.

Review of the claims file does not reveal any VA medical records 
dated since June 2008.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, attempts must be made to 
obtain VA clinical records pertaining to the Veteran dated in 
June 2008.

A review of the claims folder reveals that the Veteran may have 
been granted Social Security Administration (SSA) disability 
benefits.  However, the records regarding any application for SSA 
disability benefits have not been associated with the claims file 
and there is no indication that any attempt was made to obtain 
the Veteran's complete SSA record.  Because SSA records are 
potentially relevant to the Board's determination, VA is obliged 
to attempt to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also 
Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, 
this appeal must be remanded to obtain the Veteran's complete SSA 
record.

In light of the state of the record, the Board finds that after 
the above development is completed, he should be afforded a VA 
examination to determine whether he has any residuals of exposure 
to chemicals in service, to include a heart disability, are 
related to or had their onset in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since June 2008.  Any additional pertinent 
records identified by the Veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  Thereafter, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any residuals of exposure to 
chemicals in service, to include a heart 
disability, found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies and all findings should 
be reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of symptomatology 
and opine as to whether it is at least as 
likely as not that any residuals of 
exposure to chemicals in service, to 
include a heart disability, found to be 
present are related to or had their onset 
during service.  The rationale for all 
opinions expressed should be provided in a 
report.

4.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the RO should issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

